30 So. 3d 597 (2010)
Jorge P. MIJARES-PUENTES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3245.
District Court of Appeal of Florida, Fourth District.
March 3, 2010.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Sloss v. State, 925 So. 2d 419 (Fla. 5th DCA 2006).
GROSS, C.J., MAY and CIKLIN, JJ., concur.